Exhibit 10.56

LOGO [g32208ex1056_pg01.jpg]

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (herein
called this “First Amendment”) made as of May 1, 2009, by and between U.S. HOME
SYSTEMS, INC., a Delaware corporation (“Borrower”), and THE FROST NATIONAL BANK,
a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain Second Amended and
Restated Loan Agreement dated as of December 19, 2008 (as from time to time
amended, modified or restated, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Lender became obligated to
make loans to Borrower as therein provided; and

WHEREAS, Borrower and Lender desire to amend the Original Agreement for the
purposes expressed herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lender to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

§ 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this First Amendment shall have the meanings assigned to them
in this § 1.2.

“Loan Agreement” means the Original Agreement as amended hereby.

“First Amendment” means this First Amendment to Second Amended and Restated Loan
Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

AMENDMENTS TO ORIGINAL AGREEMENT

§ 2.1. Financial Covenants. Section 11 of the Original Agreement is hereby
amended in its entirety to read as follows:

11. Financial Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, beginning with Borrower’s first fiscal quarter of 2009, Borrower
will maintain the following financial covenants:

(a) Tangible Net Worth. Borrower will maintain, at all times, its Tangible Net
Worth at not less than $15,000,000.

(b) Debt to Adjusted Tangible Net Worth Ratio. Borrower will maintain, at the
end of each fiscal quarter, a ratio of (a) total liabilities minus Subordinated
Debt to (b) Tangible Net Worth of not greater than 1.5 to 1.0.

(c) Intentionally Omitted.

(d) Quick Ratio. Borrower will maintain, a ratio of (a) Borrower’s unencumbered
cash, cash equivalents, marketable securities and accounts receivable net of
reserves, to (b) current liabilities of not less than 1.2 to 1.0

As used herein, the term “Tangible Net Worth” means, as of any date, the sum of
(i) the par value (or value stated on the books of the corporation) of the
capital stock (but excluding treasury stock and capital stock subscribed and
unissued) of Borrower and its subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of Borrower and its subsidiaries, minus all
intangible assets, plus Subordinated Debt. As used herein, the term
“Subordinated Debt” means any indebtedness owing by Borrower or the Guarantor
which has been subordinated by written agreement to all indebtedness now or
hereafter owing by Borrower or the Guarantor to Lender, such agreement to be in
form and substance acceptable to Lender. Unless otherwise specified, all
accounting and financial terms and covenants set forth above are to be
determined according to generally accepted accounting principles, consistently
applied.

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

§ 3.1. Effective Date. This First Amendment shall become effective as of the
date first written above, when and only when Lender shall have received, at
Lender’s office, in form and substance satisfactory to Lender, this First
Amendment duly executed and delivered by Borrower and the attached Consent and
Agreement duly executed and delivered by Guarantor.

 

2



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

§ 4.1. Representations and Warranties of Borrower. In order to induce Lender to
enter into this First Amendment, Borrower represents and warrants to Lender
that:

(a) The representations and warranties contained in Section 7 of the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof.

(b) Borrower is duly authorized to execute and deliver this First Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all action
necessary to authorize the execution and delivery of this First Amendment and to
authorize the performance of the obligations of Borrower hereunder.

(c) The execution and delivery by Borrower of this First Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this First Amendment
or to consummate the transactions contemplated hereby.

(d) When duly executed and delivered, each of this First Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.

ARTICLE V.

MISCELLANEOUS

§ 5.1. Ratification of Agreements. The Original Agreement as hereby amended is
hereby ratified and confirmed in all respects. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein or therein, operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement, the Note, or any other Loan Document nor constitute a
waiver of any provision of the Loan Agreement, the Note or any other Loan
Document.

§ 5.2. Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
First Amendment and the performance hereof, including without limitation the
making or granting of the Loan and shall further survive until the Loan is paid
in full.

 

3



--------------------------------------------------------------------------------

§ 5.3. Loan Documents. This First Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.

§ 5.4. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

§ 5.5. Counterparts. This First Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.

THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

IN WITNESS WHEREOF, this First Amendment is executed as of the date first
written above.

 

U.S. HOME SYSTEMS, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   Chief Financial Officer THE FROST NATIONAL
BANK By:  

/s/ Steve Martin

Name:   Steve Martin Title:   Vice President

 

4



--------------------------------------------------------------------------------

First Amendment

CONSENT AND AGREEMENT

The undersigned hereby consents to the provisions of this First Amendment and
the transactions contemplated herein, and hereby ratifies and confirms the
Second Amended and Restated Guaranty Agreement dated as of December 19, 2008,
made by it for the benefit of Lender, and agrees that its obligations and
covenants thereunder are unimpaired hereby and shall remain in full force and
effect.

 

U.S. REMODELERS, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   Chief Financial Officer

 

5